DETAILED ACTION
This office action response the amendment application on 06/17/2022.
Claims 1-3, and 5-20 are presented for examination.
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Amendment
This is in response to the amendments filed on 17 June, 2022.  Claims 1, 6-8, and 12-20 have been amended.  Claim 4 has been withdrawn from consideration.  Claims 1-3, and 5-20 are pending and have been considered below.
Response to Arguments
Claims 12-19 have been under 35 U.S.C. 112(f) for using the phrase " sensing unit configured to; control unit configured to; communication unit configured to; setting unit configured to; storage unit configured to; command unit configured to; monitoring unit configured to; and  interface configured to" without reciting sufficient structure. The objected under 35 U.S.C. 112(f) as being directed to non-structural term subject matter has been withdrawn in view of applicant’s response. 

Applicant’s arguments with respect to claims 1, 8, 12, 17, and 20 have been carefully considered but are moot in view of the new grounds of rejection necessitated by Applicant’s amendments.
Additional prior art discloses for the applicant as a references that corresponding to the claim’s limitations.

US20140128118 Terminal device, communication system and method of activating terminal device.
[0008, 0016], a terminal device including a sensor for measurement measuring a physical quantity of a measurement target, a control unit switching the sensor for measurement from a non-activated state to an activated state when activated
[0033-0034], the plural sensors for activation are provided. During the activation the power supply 15, supply the power to the control unit to activated when an input value of the interrupt signal from the activation unit 11 at an input end exceeds the given threshold value.
[0042], sensors for measurement 21-1 to 21-n, when being activated, measure respective measurement targets (physical quantities) in a measurement time, moreover, [0045], different physical quantity assumed to be changed when a change of a physical quantity as a target is detected by the sensor for activation. 
[0048], the sensor control unit 12 becomes the sleep mode to suppress the power consumption while the respective sensors for measurement 21-1 to 21-n are in the preparation time, and returned to the activated state from the sleep mode slightly before the preparation time of the respective sensors for measurement 21-1 to 21-n ends, and vice versa. 
[0098], and Fig. 5, plural base station devices 121 to 123 as host device. 
[0103], the base station devices 121 to 123 and the information is managed by being stored in a storage device of the base station.
JP2015162860A Apparatus controller, apparatus control system and apparatus control method
The device control system of the present disclosure is a device control system including a sensor device, a device control device, and a controlled device. The sensor device includes a sensor information storage unit that stores attribute information of the sensor device, and sensing. And a sensor information transmitting unit that transmits the stored attribute information and sensing information indicating the sensing result to the device control device, and the device control device receives the attribute from the sensor device. A sensor attribute information acquisition unit that receives information; receives the sensing information from the sensor device; determines an operation content of the controlled device based on the received sensing information; and indicates the determined operation content A device operation control unit that performs processing for transmitting control information to the controlled device based on the received attribute information; The controlled device includes a device control receiving unit that receives the control information from the device control apparatus, and a device function unit operates according to the control information received


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AlA 35 U.S.C. 102 and 103 (or as subject to pre-AlA 35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, and 5-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mou et al. (U.S. Patent Application Publication No. 2016/0148501), (“D1”, hereinafter), in view of Tomimatsu et al. (U.S. Patent Application Publication No. 2014/0128118), (“D2”, hereinafter). 
As per Claim 1, D1 discloses a method of controlling a low-power operation of a wireless sensor device including a sensor unit ([see, e.g., the wireless device in a low power mode, [0012]), the method comprising: 
performing a sensor-active step where the wireless sensor device is active during a time taken for a working mode in which the wireless sensor device performs multiple tasks([see, e.g., wireless sensor device 200 analysis of sensor data during active mode, [0034], and Fig. 2]); and receiving, after transmitting sensing data of the sensing target to a host device that monitors and controls the wireless sensor device, operation control information stored in the host device from the host device ([see, e.g., the MCU 102 takes full responsibility for processing the sensor data to operating in active mode only when the event triggering criteria, [0032-0034], and Fig. 2-3]).  
D1 doesn’t appear to explicitly disclose: performing a sensor-inactive step where a mode of the wireless sensor device is switched to a sleep mode after the working mode is ended, wherein the performing of the sensor-active step includes: 
supplying power to the sensor unit; and 
sensing a sensing target using the sensor unit; and 
wherein the performing of the sensor-inactive step includes:
 cutting off supplying the power to the sensing unit.
However, D2 discloses performing a sensor-inactive step where a mode of the wireless sensor device is switched to a sleep mode after the working mode is ended ([see, [0048], the sensor control unit 12 becomes the sleep mode to suppress the power consumption while the respective sensors for measurement 21-1 to 21-n are in the preparation time, and returned to the activated state from the sleep mode slightly before the preparation time of the respective sensors for measurement 21-1 to 21-n ends, and vice versa); 
wherein the performing of the sensor-active step includes: 
supplying power to the sensor unit ([see, [0033-0034, 0040, 0061], the sensor for activation does not generate power by itself and is driven by receiving supply of power lower]); 
sensing a sensing target using the sensor unit ([see, [0042], sensors for measurement 21-1 to 21-n, when being activated, measure respective measurement targets (physical quantities) in a measurement time, moreover, [0045], different physical quantity assumed to be changed when a change of a physical quantity as a target is detected by the sensor for activation]); 
wherein the performing of the sensor-inactive step includes:
 cutting off supplying the power to the sensing unit ([see, [0034, 0048],the sensor control unit 12 becomes the preparation time, and returned to the from activated state to the sleep mode based on the performed by using the power stored by the charge unit ends the amount equal to or more than a given threshold value]). 
In view of the above, having the system of D1 and then given the well-established teaching of D2, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D2. The motivation for doing so would have been to provide activating the terminal device results improve performance that effects of realizing high-performance sensing and lower power consumption (D2, [0018]]).
As per Claim 2, D1 and D2 disclose the method of claim 1, and D1 appears to be silent to the instant claim, however D2 further discloses wherein the performing of the sensor-active step includes causing the host device to recognize switching to the working mode of the wireless sensor device on the basis of transmission of the sensing data ([see, [0008, 0016], a terminal device including a sensor for measurement measuring a physical quantity of a measurement target, a control unit switching the sensor for measurement from a non-activated state to an activated state when activated).
In view of the above, having the system of D1 and then given the well-established teaching of D2, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D2. The motivation for doing so would have been to provide activating the terminal device results improve performance that effects of realizing high-performance sensing and lower power consumption (D2, [0018]]).
 As per Claim 3, D1 and D2 disclose the method of claim 1, and D1 discloses further comprising: 
repeatedly operating the wireless sensor device in the working mode and the sleep mode ([see, e.g., wireless sensor device preforming in active mode and sleeping mode, [0032-0034, 0038], and Fig. 3]). 
 As per Claim 5, D1 and D2 disclose the method of claim 3, and D1 appears to be silent to the instant claim, however D2 further discloses further comprising: 
setting a sensing period for sensing the sensing target ([see, [0042], the sensors being activated for measurement of setting based on the measurement preparation time has passed), 
wherein repeatedly operating of the wireless sensor device in the working mode and the sleep mode is performed in association with the sensing period ([see, [0048], returned to the activated state from the sleep mode slightly before the preparation time of the respective sensors for measurement 21-1 to 21-n ends]).
In view of the above, having the system of D1 and then given the well-established teaching of D2, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D2. The motivation for doing so would have been to provide activating the terminal device results improve performance that effects of realizing high-performance sensing and lower power consumption (D2, [0018]]).
As per Claim 6, D1 and D2 disclose the method of claim 4, and D1 appears to be silent to the instant claim, however D2 further discloses wherein the receiving of the stored operation control information includes receiving the operation control information during a predetermined time limit that is set considering data transmission characteristics of the host device ([see, [0042, 0055], the measurement preparation time based on a given threshold input value]).
In view of the above, having the system of D1 and then given the well-established teaching of D2, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D2. The motivation for doing so would have been to provide activating the terminal device results improve performance that effects of realizing high-performance sensing and lower power consumption (D2, [0018]]).
As per Claim 7, D1 and D2 disclose the method of claim 4, and D1 appears to be silent to the instant claim, however D2 further discloses wherein the receiving of the stored operation control information includes ending the working mode when there is no data received from the host device during a threshold time that is set for a waiting time for receiving data from the host device ([see, [0034, 0048],the sensor control unit 12 becomes the preparation time, and returned to the from activated state to the sleep mode based on the performed by using the power stored by the charge unit ends the amount equal to or more than a given threshold value]). 
In view of the above, having the system of D1 and then given the well-established teaching of D2, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D2. The motivation for doing so would have been to provide activating the terminal device results improve performance that effects of realizing high-performance sensing and lower power consumption (D2, [0018]]).
As per Claim 8, D1 discloses a method of controlling a low-power operation of a wireless sensor device ([see, e.g., the wireless device in a low power mode, [0012]), the method comprising:
performing a control information transmission step 
where a host device monitoring and controlling the wireless sensor device transmits first operation control information stored in the host device to the wireless sensor device after receiving sensing data from the wireless sensor device ([see, [0027-0029, 0034-0035], and Fig. 2, wherein the management device provides managing the wireless network among various devices in a system, and determines a next level of activity based on analysis of sensor data ]); and 
D1 doesn’t appear to explicitly disclose: performing a control information storage step where the host device stores second operation control information for the wireless sensor device after a mode of the wireless sensor device is switched to a sleep mode. 
However, D2 discloses performing a control information storage step where the host device stores second operation control information for the wireless sensor device after a mode of the wireless sensor device is switched to a sleep mode ([see, [0048], the sensor control unit 12 becomes the sleep mode to suppress the power consumption while the respective sensors for measurement 21-1 to 21-n are in the preparation time, and returned to the activated state from the sleep mode slightly before the preparation time of the respective sensors for measurement 21-1 to 21-n ends, and vice versa).  
 In view of the above, having the system of D1 and then given the well-established teaching of D2, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D2. The motivation for doing so would have been to provide activating the terminal device results improve performance that effects of realizing high-performance sensing and lower power consumption (D2, [0018]]).
As per Claim 9, D1 and D2 disclose the method of claim 8, and D2 further discloses wherein the performing of the control information transmission step includes switching to a working mode of the wireless sensor device being recognized on the basis of transmission of the sensing data from the wireless sensor device ([see, e.g., wireless module the wireless module configured to selectively operate in an active mode and a low power sleep mode, [0006-0007], and Fig. 2]).
As per Claim 10, D1 and D2 disclose the method of claim 8, and D2 further discloses wherein the performing of the control information transmission step and the performing of the control information storage step are repeated by the host ([see, e.g., wireless sensor device preforming in active mode and sleeping mode, [0032-0034, 0038], and Fig. 3]).
As per Claim 11, D1 and D2 disclose the method of claim 1, and D1 appears to be silent to the instant claim, however D2 further discloses wherein the performing of the control information storage step includes switching to the sleep mode being recognized on the basis of a time limit for receiving information that is set in association with transmission of the operation control information according to data transmission characteristics of the host device ([see, [0008, 0016], a terminal device including a sensor for measurement measuring a physical quantity of a measurement target, a control unit switching the sensor for measurement from a non-activated state to an activated state when activated).
In view of the above, having the system of D1 and then given the well-established teaching of D2, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D2. The motivation for doing so would have been to provide activating the terminal device results improve performance that effects of realizing high-performance sensing and lower power consumption (D2, [0018]]).
As per Claim 12, D1 discloses a wireless sensor device ([see, e.g., sensor device 100, [0026], and Fig. 1]) comprising: 
a sensing circuit configured to sense a sensing target ([see, e.g., an event is triggered based on sensor related data processing for data received from the sensing components 104 and 106, [0027], and Fig. 1]);
a sensor control circuit configured to repeatedly operate in between a working mode ([see, e.g., wireless sensor device 200 analysis of sensor data during active mode, [0034], and Fig. 2]), in which multiple tasks for transmitting sensing information of the sensing target to a host device are processed ([see, e.g., the MCU 102 is configured to take full responsibility for determining whether an event is triggered based on sensor related data processing for data received from the sensing components 104 and 106, [0027], and Fig. 2]), and 
a sleep mode, in which operation of the wireless sensor device is stopped ([see, e.g., the sensor device 100 cannot receive communications when the Wi-Fi module 108 is in sleep mode, [0033], and Fig. 1-2]); and 
a sensor communication circuit configured to transmit and receive data from the host device ([see, e.g., MCU 102 (i.e., host device) receives data from, and can transmit data to, one or more sensors in the sensor device 300, [0027, 0039], and Fig. 1-3]); 
D1 doesn’t appear to explicitly disclose: wherein in the sleep mode, power supply to the sensing circuit is cut off, wherein the sensor control circuit  is configured to further receive, after sensing data of the sensing target is transmitted to the host device, operation control information stored in the host device from the host device and processes the operation control information.
However, D2 discloses wherein in the sleep mode, power supply to the sensing circuit is cut off ([see, [0034, 0048],the sensor control unit 12 becomes the preparation time, and returned to the from activated state to the sleep mode based on the performed by using the power stored by the charge unit ends the amount equal to or more than a given threshold value]), wherein the sensor control circuit is configured to further receive, after sensing data of the sensing target is transmitted to the host device, operation control information stored in the host device from the host device and processes the operation control information ([see, [0034, 0070-0072], the sensor control units 12, obtain the interrupt signal to controlling the switching between a first power consumption state and a second power consumption state, and the interrupt signal from the activation unit 11 at an input end exceeds the given threshold value]).
In view of the above, having the system of D1 and then given the well-established teaching of D2, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D2. The motivation for doing so would have been to provide activating the terminal device results improve performance that effects of realizing high-performance sensing and lower power consumption (D2, [0018]]).
 As per Claim 13, D1 and D2 disclose the wireless sensor device of claim 12, and D1 appears to be silent to the instant claim, however D2 further discloses wherein the sensor control circuit is configured to cause the host device to recognize switching to the working mode on the basis of transmission of the sensing data of the sensing target ([see, [0008, 0016], a terminal device including a sensor for measurement measuring a physical quantity of a measurement target, a control unit switching the sensor for measurement from a non-activated state to an activated state when activated).
In view of the above, having the system of D1 and then given the well-established teaching of D2, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D2. The motivation for doing so would have been to provide activating the terminal device results improve performance that effects of realizing high-performance sensing and lower power consumption (D2, [0018]]).
As per Claim 14, D1 and D2 disclose the wireless sensor device of claim 12, and D1 discloses wherein the sensor control circuit comprises: 
a mode setting circuit configured to repeatedly switch the mode between the working mode and the sleep mode in association with a sensing period for sensing the sensing target ([see, e.g., wireless sensor device preforming in active mode and sleeping mode, [0032-0034, 0038], and Fig. 3]); and 
an operation control circuit configured to receive the stored operation control information from the host device ([see, e.g., operating in active mode only when the event triggering criteria utilizing processing the sensor data, [0032-0034], and Fig. 2-3]), and 
perform an operation according to the operation control information ([see, e.g., the MCU 102 takes full responsibility for processing the sensor data to operating in active mode only when the event triggering criteria, [0032-0034], and Fig. 2-3]). 
As per Claim 15, D1 and D2 disclose the wireless sensor device of claim 14, and D1 appears to be silent to the instant claim, however D2 further discloses wherein the mode setting circuit is configured to set a time limit for receiving information considering data transmission characteristics of the host device ([see, [0042], the sensors being activated for measurement of setting based on the measurement preparation time has passed) and end the working mode on the basis of the time limit for receiving information ([see, [0048, 0096], wherein the a timer is provided to be activated at fixed intervals, returned to the activated state from the sleep mode slightly before the preparation time of the respective sensors for measurement 21-1 to 21-n ends]).
In view of the above, having the system of D1 and then given the well-established teaching of D2, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D2. The motivation for doing so would have been to provide activating the terminal device results improve performance that effects of realizing high-performance sensing and lower power consumption (D2, [0018]]).
 As per Claim 16, D1 and D2 disclose the wireless sensor device of claim 14, and D1 appears to be silent to the instant claim, however D2 further discloses wherein the mode setting circuit is configured to set a threshold time for a waiting time for receiving data from the host device ([see, [0042], the sensors being activated for measurement of setting based on the measurement preparation time has passed), and end the working mode when there is no data received from the host device during the threshold time ([see, [0048], returned to the activated state from the sleep mode slightly before the preparation time of the respective sensors for measurement 21-1 to 21-n ends]).
In view of the above, having the system of D1 and then given the well-established teaching of D2, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D2. The motivation for doing so would have been to provide activating the terminal device results improve performance that effects of realizing high-performance sensing and lower power consumption (D2, [0018]]). 
As per Claim 17, D1 discloses a host device monitoring and controlling a wireless sensor device ([see, e.g., management device can establish a secure wireless network among various devices in a system including the sensor device, [0029]]) that repeatedly becomes active in association with a working mode and inactive in association with a sleep mode ([see, e.g., wireless module the wireless module configured to selectively operate in an active mode and a low power sleep mode, [0006-0007], and Fig. 2]), the host device comprising: 
D1 doesn’t appear to explicitly disclose: a control information storage circuit configured to store operation control information for the wireless sensor device; and 
a control command circuit configured to recognize switching to the working mode of the wireless sensor device on the basis of reception of sensing data from the wireless sensor device, and after the reception of the sensing data, transmit the stored operation control information to the wireless sensor device.  
However, D2 discloses a control information storage circuit configured to store operation control information for the wireless sensor device ([see, [0032-0034], the given threshold value assign the plural sensors for activation]); and 
a control command circuit configured to recognize switching to the working mode of the wireless sensor device on the basis of reception of sensing data from the wireless sensor device ([see, [0048], the sensor control unit 12 becomes the sleep mode to suppress the power consumption while the respective sensors for measurement 21-1 to 21-n are in the preparation time, and returned to the activated state from the sleep mode slightly before the preparation time of the respective sensors for measurement 21-1 to 21-n ends, and vice versa), and after the reception of the sensing data, transmit the stored operation control information to the wireless sensor device ([see, [0032], transmitted to the control unit 12 when a change of surrounding environment satisfying the given activation condition is detected]).  
In view of the above, having the system of D1 and then given the well-established teaching of D2, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D2. The motivation for doing so would have been to provide activating the terminal device results improve performance that effects of realizing high-performance sensing and lower power consumption (D2, [0018]]).
 As per Claim 18, D1 and D2 disclose the host device of claim 17, and D1 appears to be silent to the instant claim, however D2 further discloses wherein the control command unit is configured to recognize switching to the sleep mode of the wireless sensor device on the basis of a time limit for receiving information that is set considering data transmission characteristics of the host device ([see, [0048, 0096], wherein the a timer is provided to be activated at fixed intervals, returned to the activated state from the sleep mode slightly before the preparation time of the respective sensors for measurement 21-1 to 21-n ends]).
In view of the above, having the system of D1 and then given the well-established teaching of D2, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D2. The motivation for doing so would have been to provide activating the terminal device results improve performance that effects of realizing high-performance sensing and lower power consumption (D2, [0018]]).
As per Claim 19, D1 and D2 disclose the host device of claim 17, and D1 further discloses further comprising: 
a sensor monitoring unit configured to receive the sensing data from the wireless sensor device ([see, e.g., operating in active mode only when the event triggering criteria, [0032], and Fig. 2-3]), and 
monitor operation of the wireless sensor device ([see, e.g., operating in active mode only when the event triggering criteria, [0032], and Fig. 2-3]); and a host communication unit configured to transmit and receive data from the wireless sensor device ([see, e.g., operating in active mode only when the event triggering criteria utilizing processing the sensor data, [0032-0034], and Fig. 2-3]). 
D1 appears to be silent to the instant claim, however D2 further discloses further a user interface configured to provide the sensing data to a user, and receive a control command from the user ([see, [0032], transmitted to the control unit 12 when a change of surrounding environment satisfying the given activation condition is detected]).  
In view of the above, having the system of D1 and then given the well-established teaching of D2, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D2. The motivation for doing so would have been to provide activating the terminal device results improve performance that effects of realizing high-performance sensing and lower power consumption (D2, [0018]]).
As per Claim 20, D1 discloses a method of controlling low-power operation of a wireless sensor device ([see, e.g., the wireless device in a low power mode, [0012]), the method comprising: 
performing a first step where the wireless sensor device is active during the time taken for a working mode in which the wireless sensor device continuously performs multiple tasks ([see, e.g., wireless sensor device 200 analysis of sensor data during active mode, the MCU 202 then is active based on the determine an event is triggered, indicated by criteria including transmitting the event [0034, 0036], and Fig. 2]), and 
the wireless sensor device senses a sensing target and transmits sensing data to a host device so that the host device is made to recognize switching to the working mode of the wireless sensor device ([see, e.g., the wireless module detect target sensor values that are larger or smaller than a specified threshold value, and including transmitting the event to a management device for further processing, see [0036], and the wireless module configured to selectively operate in an active mode and a low power sleep mode, [0006-0007], and Fig. 2]); 
performing a second step where the host device recognizes switching to the working mode of the wireless sensor device as the sensing data is received from the wireless sensor device ([see, e.g., wherein the management device receives the alert from the sensor device, the Wi-Fi module 108 is limited to operating in active mode only when the event triggering criteria has been satisfied, an event is determined to have been triggered and the MCU 202 activates the Wi-Fi module 212 [0030, 0034-0036], and Fig. 2-3]), and 
the host device, after receipt of the sensing data, transmits, to the wireless sensor device, operation control information stored during the time taken for a sleep mode of the wireless sensor device ([see, e.g., wherein the microcontroller unit transmits an alert to a management device, the microcontroller unit is configured to analyze signals from the one or more sensing components and to selectively place the wireless modules in the active or sleep mode depending on the analysis, [0004-0006], and Fig. 1-2]);
 performing a third step where the wireless sensor device receives the operation control information and performs the tasks during a time limit for receiving information that is set considering data transmission characteristics of the host device ([see, e.g., wherein the wireless sensor device preforming in active mode and sleeping mode, operating in active mode only when the event triggering criteria, [0032-0034, 0038], and Fig. 2-3]); 
performing a fourth step where the mode of the wireless sensor device is switched to the sleep mode and the wireless sensor device becomes inactive ([see, e.g., wireless sensor device preforming in active mode and sleeping mode, [0032-0034, 0038], and Fig. 3]); and wherein each of the steps is repeatedly performed depending on that the wireless sensor device is active and inactive ([see, e.g., wireless sensor device preforming in active mode and sleeping mode, [0032-0034, 0038], and Fig. 3]).  
D1 doesn’t appear to explicitly disclose: performing a fifth step where the host device stores operation control information for the wireless sensor device as the mode of the wireless sensor device is switched to the sleep mode.
However, D2 discloses performing a fifth step where the host device stores operation control information for the wireless sensor device as the mode of the wireless sensor device is switched to the sleep mode ([see, [0048], the sensor control unit 12 becomes the sleep mode to suppress the power consumption while the respective sensors for measurement 21-1 to 21-n are in the preparation time, and returned to the activated state from the sleep mode slightly before the preparation time of the respective sensors for measurement 21-1 to 21-n ends, and vice versa).
In view of the above, having the system of D1 and then given the well-established teaching of D2, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D2. The motivation for doing so would have been to provide activating the terminal device results improve performance that effects of realizing high-performance sensing and lower power consumption (D2, [0018]]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERHANU D BELETE whose telephone number is (571)272-3478.  The examiner can normally be reached on Monday-Friday 7:30am-5pm, Alt. Friday, and EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ASAD NAWAZ can be reached on (571) 272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BERHANU D BELETE/Examiner, Art Unit 2468      

					/SYED ALI/                                                      Primary Examiner, Art Unit 2468